Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Regarding the independent claims, the best available prior art of Long (U.S. PGPUB 2017/0157512), Schwartz (U.S. PGPUB 2021/0046388), and Dantas de Castro (U.S. PGPUB 2020/0078679), fails to disclose either singularly, in combination with each other, or in combination with other prior art the limitations of “obtaining an icon associated with a game character in the video frame; determining a corresponding health point of the game character in the video frame based on the icon; determining a health point change of the game character by comparing a plurality of health points of the game character in the plurality of video frames.” For these reasons the claims and their dependents are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715